        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
____________________________________
                                          )
GRACIE WHITE f/k/a                        )
GRACIE DORNEUS, individually and          )
on behalf of a class of persons similarly )
situated,                                 )          C.A. No. 3:18-CV-30143-MGM
                                          )
        Plaintiff,                        )
                                          )
v.                                        )
                                          )
ALLY FINANCIAL INC.,                      )
                                          )
        Defendant.                        )
___________________________________ )

                MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
                     MOTION FOR CLASS CERTIFICATION

                                    I.      INTRODUCTION

       The Plaintiff, Gracie White, moves to certify a class of consumers who received form

notices from Ally Financial Inc. (hereinafter, “Ally”) after it repossessed their cars. The facts of

this case are straightforward. The post-repossession notice Ally sent to putative1 class members

misstated critical information required by Massachusetts law, information that allows borrowers

to protect their rights and keeps creditors honest in accounting for repossessed property.

Violation of these statutory mandates entitles class members to statutory damages.

       Article 9 of the Massachusetts Commercial Code (the “UCC”) and the Massachusetts

Motor Vehicle Retail Installment Sales Act (“RISA”) contain specific requirements regarding

what lenders must include in post-repossession notices. G.L. c. 106, § 9–601 et seq.; G.L. c.

255B, § 1, et seq. Article 9 and RISA work in concert to establish basic obligations for lenders to

ensure the consumer has sufficient information to understand the extent of his debt, the potential
1
  For brevity Ms. White simply refers to “class members” throughout the remainder of this brief,
that they are putative is implicit in the nature of her motion to certify the class.
        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 2 of 16




liability for deficiency, and determine how to proceed. Courts strictly construe Article 9’s notice

requirements in exchange for granting creditors the right to seize the property of others without a

court order. See, e.g., Osborne v. Minnesota Recovery Bureau, Inc., No. 04–1167(JRT/FLN),

2006 WL 1314420, at *2 (D. Minn. May 12, 2006) (applying strict construction of UCC

provision because “self-help repossession is a harsh remedy” and “strict application of the law is

necessary to prevent abuse and to discourage illegal conduct”).2

       After a creditor repossesses a vehicle, it must send a notice that informs consumers,

among other things, that, if the vehicle is sold the creditor will use the fair market value of the

vehicle (rather than just the sale proceeds) to reduce the amount the consumer owes.3 Ally

violated the UCC by failing to include this information in its post-repossession notices,

erroneously informing consumers that the usually much lower proceeds of the sale, instead of the

fair market value of the vehicle, would apply to their loans.

       This case is ideally suited to class resolution. The claims all arise from the use of a form

notice that failed to comply with applicable law, not from particular or individual treatment of

any consumer. The law is uniform as to all class members, and the defective form notices injured

the Plaintiff and similarly-situated consumers in the same manner: by failing to include the

information required by law, Ally deprived Ms. White and other class members of information

they were entitled to by law. These claims give rise to uniform statutory damages based on a

straightforward formula under the UCC.

       Accordingly, and for the reasons set forth below, Ms. White requests that this Court

2
  Notably, the Supreme Judicial Court has indicated that “authority from other jurisdictions is
especially relevant in the context of the UCC which seeks to make uniform the law among the
various jurisdictions.” See Reading Co-op Bank v. Suffolk Construction Co., Inc., 464 Mass. 543,
550 n. 7 (2013) (internal quotations and citation omitted).
3
  G.L. c. 106, § 9-614(1)(b); G.L. c. 255B, § 20B(e)(1). See also Williams v. Am. Honda Fin.
Corp., 479 Mass. 656, 668 (2018).


                                                  2
        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 3 of 16




certify a class consisting of all Massachusetts consumers to whom Ally sent a notice

substantially similar to the form notice attached as Exhibit A after the repossession of their

vehicle on or after July 16, 2014, except for individuals whose vehicle sales contracts contain

choice-of-law provisions selecting the law of a state other than Massachusetts. Ms. White further

requests that the Court appoint her as class representative, and appoint the Law Office of

Nicholas F. Ortiz, P.C. and Baily & Glasser LLP as class counsel.

 II.   Facts: Ally Sent Ms. White A Form Post-Repossession Notice That Contained The
 Same Infirmities As Similar Notices It Sent To At Least 1,500 Massachusetts Consumers

        On or about May 13, 2016, Plaintiff Gracie White entered into a loan agreement with

Ally for the purchase of an automobile. See Dkt. No. 33, Second Amended Complaint

(“Compl.”) ¶ 13. On or about October 31, 2018, Ally repossessed Ms. White’s vehicle. Compl.

at ¶ 17. Following the repossession, Ally sent White a standard-form notice advising her of its

intent to sell her vehicle. See Exh. A (hereinafter, the “Notice”). The Notice states, in relevant

part:

        The money that we get from the sale (after paying our costs) will reduce the amount you
        owe. If we get less money than you owe, you still owe us the difference. If we get more
        money than you owe, you will get the extra money, unless we must pay it to someone
        else.

Id. Ally sold Ms. White’s car on December 3, 2018. See Exhibit B.

        After this case was filed on July 14, 2018, Ally conducted an investigation which showed

that, since July 2014, it sent substantially similar Notices to at least 1,500 other Massachusetts

consumers. See Dkt. No. 1–3, Declaration Of Robert Preston in Support of Removal, at ¶ 4; Dkt.

No. 1, ¶ 11. Mr. Preston, Ally’s Senior Business Analyst, attests that it is Ally’s standard practice

to send Massachusetts consumers post-repossession notices like the one sent to Ms. White.

According to Ally, the class as alleged in the Complaint, contains in excess of at least 1,500

consumers. Dkt. No. 1, ¶ 11; Dkt. No. 1-3, ¶ 4.


                                                  3
         Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 4 of 16




         In denying Plaintiff’s Motion To Remand, this Court found that “[t]he declarations

offered by Defendant establish that in the four years prior to the filing of this suit, Defendant

repossessed vehicles associated with approximately 1,500 accounts held by Massachusetts

customers; Defendant’s standard practice is to send post-repossession notices after all

repossessions, and that none of the post-repossession notices Defendant sent during the relevant

period included a statement about ‘fair market value,’ which Plaintiff contends was required.”

See Dkt. No. 12, Order Denying Plaintiff’s Motion To Remand.

         As noted by this Court, and as detailed below, Plaintiff contends that Ally’s Notices

violate the UCC and RISA with respect to all class members in precisely the same way — by

failing to accurately describe their potential deficiencies as the difference between their loan

balances and the fair market value of their vehicles. Given that Ms. White and all other class

members’ claims rise or fall on the legality of Ally’s form Notices, this case is well-suited for

class certification.

  III.     Applicable Law: RISA Requires That The Fair Market Value Of The Vehicle Be
                  Used To Describe, And Calculate, Any Deficiency Liability

         The UCC “generally govern[s] defaults in secured transactions.” Williams, 479 Mass. at

668. Under the UCC, after the repossession of collateral but before its sale, a lender must send

the consumer a written notice containing critical information regarding the process, including a

“description of any liability for a deficiency of the person to which the notification is sent.” UCC

§ 9-614(1). Under the UCC, deficiencies are generally calculated using the proceeds of a

“commercially reasonable” sale. UCC § 9-615.

         But transactions governed by RISA have a higher standard. RISA contains a deficiency

formula that requires the creditor to apply the fair market value of the vehicle, providing

additional protections for Massachusetts consumers whose cars are repossessed. Specifically,



                                                  4
        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 5 of 16




RISA § 20B(e)(1) provides:

       “[i]f the unpaid balance of the consumer credit transaction at the time of default was two
       thousand dollars or more the creditor shall be entitled to recover from the debtor the
       deficiency, if any, resulting from deducting the fair market value of the collateral from
       the unpaid balance due and shall also be entitled to any reasonable repossession and
       storage costs, provided he has complied with all provisions of this section.”

RISA also explains how these two standards are to be read: it “provides that the Uniform

Commercial Code applies ‘unless displaced by the provisions of [§ 20B] and [§ 20A].’”

Williams, 479 Mass. at 668, citing G.L. c. 255B, § 20B. Because RISA’s consumer-friendly

deficiency calculation displaces the superseded UCC formula, this text makes clear that the

creditor must follow RISA’s dictates. And so, a notice sent under UCC § 9-614 must inform the

consumer that any loan deficiency will be calculated based on the fair market value of the

vehicle — and not the sale proceeds formula that Ally used.

       The Supreme Judicial Court’s decision in Williams recognized that the RISA deficiency

calculation displaces the UCC’s method for calculating deficiencies and therefore held that “[t]he

notice that is required by G.L. c. 106, § 9–614, and G.L. c. 106, § 9–616, must describe the

deficiency as the difference between the fair market value of the collateral and the debtor’s

outstanding balance because this is what is required by § 20B.” Id. at 668. And “the notice that is

required by the Uniform Commercial Code is never sufficient where the deficiency is not

calculated based on the fair market value of the collateral and the notice fails to accurately

describe how the deficiency is calculated.” Id. (emphasis added).

       Here, the post-repossession Notices Ally sent to the Plaintiff and other class members

were deficient due to Ally’s failure to include any mention that the fair market value of the

vehicle would be used to calculate any remaining deficiency on their loans. See Exh. A.

Accordingly, Ally violated the UCC with respect to Ms. White and all class members, giving rise




                                                  5
          Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 6 of 16




to statutory damages under the UCC. See G.L. c. 106, § 9-625(c).

   IV.      Fed. R. Civ. P. 23’s Requirements For Class Certification Are Easily Satisfied

         Under Fed. R. Civ. P. 23, the plaintiff must show that (1) the class is so numerous that

joinder of all members is impractical (numerosity); (2) there are questions of law or fact common

to the class (commonality); (3) the claims or defenses of the representative parties are typical of

the claims or defenses of the class (typicality); and (4) the representative parties will fairly and

adequately protect the interests of the class (adequacy). See Fed. R. Civ. P. 23(a).

         In addition to the Rule 23(a) requirements, the plaintiff must meet the requirements of

either Rule 23(b)(1), (2), or (3). Under Rule 23(b)(3), a class can be maintained if: (1) questions

of law or fact common to the members of the class predominate over any questions affecting

only individual members (predominance), and (2) a class action is superior to other available

methods for the fair and efficient adjudication of the controversy (superiority). See Fed. R. Civ.

P. 23(b)(3).

         On a motion for class certification, “[t]he Plaintiffs bear the burden of an initial showing

that the proposed class satisfies the Rule 23 requirements … [b]ut need not make that showing to

a degree to of absolute certainty.” In re. Nexium Antitrust Litig., 777 F.3d 9, 27 (1st Cir. 2015)

(internal citations and quotations omitted). All of the foregoing requirements are met here.

         In fact, given their confluence of form documents and uniform statutory damages, cases

involving defective repossession notices, like this one, are routinely certified. See, e.g., Walczak

v. Onyx Acceptance Corp., 850 N.E.2d 357, 366-372 (Ill. App. 2d Dist. 2006) (class of buyers

who received defective repossession notice certified); Middleton v. Sunstar Acceptance Corp.,

No. 98-CP-07-1131, 2000 WL 33385388, *3-*8 (S.C. Com. Pl. Jan. 13, 2000) (certifying class

in action alleging that finance company’s repossession form violated the UCC); Chisolm v.

Transouth Fin. Corp., 194 F.R.D. 538, 557-569 (E.D. Va. 2000) (certifying class against


                                                   6
         Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 7 of 16




financing company for violations of UCC notice requirements); Car Now Acceptance Co. v.

Block, No. 427973, 2002 WL 32001272 (Ohio Com. Pl. Nov. 25, 2002) (class certified in

defective repossession notice case), aff’d, N. Shore Auto Fin., Inc., v. Block, 2003 WL 21714583,

(8th Dist. July 24, 2003), appeal not allowed, 800 N.E.2d 47 (Ohio 2003); Moye v. CAC, 2001

Conn. Super LEXIS 1342 (May 15, 2001); Mortera v. Ford Motor Credit, 2003 Calif. Super

LEXIS 4433117 (June 23, 2003). In general cases involving the use of form documents are

particularly appropriate for class treatment. Orloff v. Syndicated Office Sys., Inc., No. 00-cv-

5355, 2004 WL 870691 at *3-4 (E.D. Pa. Apr. 22, 2004); Cooley v. F.N.B. Corp., No. 10010 of

2003, C.A., Order of Court (Lawrence Cty., PA Nov. 13, 2008) (certifying class of borrowers

who received similar defective repossession notices).

A.      1,500 Class Members Is Sufficiently Numerous

        To satisfy the numerosity requirement, the plaintiffs must show that joinder is

impracticable, not impossible. See, e.g., Gorsey v. I.M. Simon & Co., 121 F.R.D. 135, 138 (D.

Mass. 1988) (800 - 900 member class made joinder impracticable). The numerosity requirement

is a relatively “low threshold,” which does not impose a precise numerical requirement. Garcia–

Rubiera v. Calderon, 570 F.3d 443, 460 (1st Cir. 2009). The issue is not merely the numerical

size of the class but, as explicitly stated in Rule 23(a)(l), that joinder is impracticable.

        While numerosity is not simply a numbers game, courts routinely find joinder

impracticable where the class consists of at least 40 members. See, e.g., Connor B. ex rel. Vigurs

v. Patrick, 272 F.R.D. 288, 292 (D. Mass. 2011) (“Generally, classes of forty or more are

considered sufficiently numerous under Rule 23(a)(1).”); In re Relafen Antitrust Litig., 218

F.R.D. 337, 342 (D. Mass. 2003) (“forty individuals [are] generally found to establish

numerosity”); see also Garcia v. E.J. Amusements of New Hampshire, Inc., 98 F.Supp.3d 277,

285 (D. Mass. 2015) (certifying class of 160).


                                                   7
         Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 8 of 16




        Here, between July 2014 and the present, Ally sent substantially similar Notices to at

least 1,500 other consumers. See Dkt. No. 1-3, ¶ 4 (acknowledging Ally’s practice of sending

consumers post-repossession notices and that, since July 2014, “in excess of 1500 accounts fit

this criteria [the class criteria in the Complaint]”); Dkt No. 12, Order Denying Plaintiff’s Motion

To Remand (noting same, and that “none of the post-repossession notices Defendant sent during

the relevant period included a statement about ‘fair market value,’ which Plaintiff contends was

required”).

B.      The Legality Of Ally’s Form Post-Repossession Notice Is The Epitome Of A
        Common Question

        An additional prerequisite to certification requires that “there are questions of law or fact

common to the class.” Fed. R. Civ. P. 23(a)(2). To satisfy commonality, “the class claims must

depend upon a ‘common contention’ that is ‘capable of classwide resolution-which means that

determination of its truth or falsity will resolve an issue that is central to the validity of each one

of the claims in one stroke.’” Garcia v. E.J. Amusements, 98 F.Supp.3d at 285, citing Wal–Mart

Stores, Inc. v. Dukes, 564 U.S. 338 (2011). See also Donovan v. Philip Morris USA, Inc., No. 06-

12234, 2012 WL 957633, at *21 (D. Mass. Mar. 21, 2012) (“Commonality requirement is met

where the ‘questions that go to the heart of the elements of the cause of action’ will ‘each be

answered either ‘yes’ or ‘no’ for the entire class’ and ‘the answers will not vary by individual

class member.’”).

        Claims arising from form notices routinely and easily satisfy the commonality

requirement, as a question common to all class members is whether the notice is lawful. Gordon

v. Corporate Receivables, No. C.A. No. 09-230S, 2010 WL 376386, at *2 (D.R.I. Jan. 27, 2010)

(holding that commonality is “easily met” when the “[p]laintiff’s claim is that a standardized,

form, debt collection letter on its face violates [a consumer protection law]”); LaRocque ex rel.



                                                   8
        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 9 of 16




Spang v. TRS Recovery Servs., Inc., 285 F.R.D. 139, 146 (D. Me. 2012) (finding that the

defendants’ use of a form letter and the “standard and uniform procedures for sending it out …

presents a common issue” as to the “legality of the letter’s contents and its use”); Keele v.

Wexler, 149 F.3d 589, 594 (7th Cir.1998) (“[c]ommon nuclei of fact are typically manifest where

… the defendants have engaged in standardized conduct towards members of the proposed class

by mailing to them allegedly illegal form letters or documents”).

       Ally sent form Notices to Ms. White and all class members, which were all identical or

substantially similar. Dkt. No. 1, ¶ 11. Whether the Notice violates the UCC, and RISA, are

questions common to all class members.

C.     Ms. White’s Claims Are Identical To Those Of Class Members — Not Merely
       Typical — All Got The Same Notice, And Have The Same Rights And Remedies

       Rule 23(a)(3) also requires that the “claims … of the representative parties are typical of

the claims … of the class.” The central inquiry in determining whether a proposed class has

‘typicality’ is whether the class representatives’ claims have the same essential characteristics as

the claims of the other members of the class.” Barry v. Moran, No. 05-10528, 2008 WL

7526753, at *11 (D. Mass. Apr. 7, 2008). Plaintiffs’ claims need not be identical to those of

absent class members. In re Credit Suisse-AOL Sec. Litig., 253 F.R.D. 17, 23 (D. Mass. 2008).

“Typicality is “not highly demanding because the claims only need to share the same essential

characteristics, and need not be identical.” Payne v. Goodyear Tire & Rubber Co., 216 F.R.D.

21, 26 (D. Mass. 2003) (internal quotation marks and citation omitted).

       In this case, Ms. White’s and other class member’s claims are the same — Ally sent them

virtually identical post-repossession notices that all violate the UCC in the same way. Ms.

White’s claims and requests for relief are identical to those of class members, as they arise from

the same, standardized course of conduct. Where, as here, the plaintiff attacks the legality of a



                                                 9
        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 10 of 16




form letter and seeks the same remedies, courts routinely find typicality. See e.g., Keele v.

Wexler, 149 F. 3d at 595 (“By mailing the form letters seeking the $12.50 collection fee, the

[defendants] engaged in the same course of conduct towards [plaintiff] and the members of

classes A and B. These individuals are now suing the [defendants] under the FDCPA and

CFDCPA, alleging violations of the same statutory sections under the same legal theory. We are

confident that [the plaintiff] has met Rule 23’s typicality requirement”); LaRocque ex rel. Spang,

supra, at 148 (typicality met where plaintiff challenged legality of form letter sent to class);

Piper v. Portnoff Law Associates, 215 F.R.D. 495, 502 (E.D. Pa. 2003) (typicality met where

“form letters [sent to class members] are similar to the letters defendants mailed to the named

plaintiff”).

D.      Ms. White Has No Conflicts With Class Members, And Her Counsel Are Adequate
        To The Task Of Representing The Class

        Rule 23(a) requires that the representative parties will “fairly and adequately protect the

interests of the class.” Fed. R. Civ. P. 23(a)(4). In addressing the requirement, the Court must

determine “first, whether any potential conflicts exist between the named plaintiffs and the

prospective class members, and, second, whether the named plaintiffs and their counsel will

prosecute the case vigorously.” Vargas v. Spirit Delivery & Distrib. Servs., 245 F. Supp. 3d 268,

288 (D. Mass. 2017).

        Here, undersigned counsel are active practitioners whose experience in consumer law and

class action litigation is demonstrated by their attached affidavits. See Exh. C and D, Affidavits

of Plaintiff’s Counsel. And Ms. White has no conflict or antagonism with other class members.

Ms. White’s claims and her remedies are the same as those of the class, and she is ready and

willing to serve as a class representative. Exh. E, Affidavit Of Gracie White.




                                                 10
        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 11 of 16




E.     The Common Questions Are Whether Ally’s Notice Violates The Law And If So,
       What Damages May Class Members Recover — These Questions Predominate Over
       Any Individual Questions, To The Extent Any Exist

       Rule 23(b)(3) requires that “the questions of law or fact common to the members of the

class predominate over any questions affecting only individual members, and that a class action

is superior to other available methods for fairly and efficiently adjudicating of the controversy.”

Predominance “does not require a plaintiff seeking class certification to prove each element of

her claim is susceptible to class-wide proof.” Amgen, Inc. v. Connecticut Ret. Plans & Trust

Funds, 133 S. Ct. 1184, 1196 (2013) (internal citations and quotations omitted) (emphasis in

original). “Rather, the question is whether there is ‘reason to think that [individualized] questions

will overwhelm common ones and render class certification inappropriate.’” In re Nexium

Antitrust Litig., 777 F.3d at 21, quoting Halliburton Co. v. Erica P. John Fund, Inc., 134 S. Ct.

2398, 2412 (2014).

       Courts have routinely found predominance of common questions where the claims relate

to a common course of conduct. Waste Mgt. Holdings, Inc. v. Mowbray, 208 F.3d 288, 296 (1st

Cir. 2000) (predominance requirement satisfied by “sufficient constellation of common issues

[that] bind class members together” and “cannot be reduced to a mechanical, single-issue test”);

Duhaime v. John Handcock Mut. Life Ins. Co., 177 F.R.D. 54, 64 (D. Mass. 1997) (holding the

predominance requirement is “readily met in cases alleging consumer … fraud” where claim

alleges single course of conduct), quoting Amchem Products, Inc. v. Windsor, 521 U.S. 591, 625

(1997). Ally owes the same legal duty to all class members, and it sent them the same, or

substantially the same, form letters. Just as it was “a common legal ruling that AstraZeneca’s

AWPs are not the actual average wholesale prices …” so too, will the ruling Ally’s letters don’t

comply with the UCC, and so “common questions of fact and of law easily predominate.” In re

Pharm. Indus. Average Wholesale Price Litig., 252 F.R.D. 83, 103 (D. Mass. 2008).


                                                 11
        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 12 of 16




        And the predominance requirement is easily met when class-wide liability turns on the

legality of form notices. See, e.g., LaRocque ex rel. Spang, supra, at 153 (finding predominance

met, reasoning that “[t]he legality of the RECR3 letter—whether it was ‘misleading and

unlawful’ in saying what [defendant] would and could do and in its reference to ‘any applicable

tax’ — predominates over any questions affecting only individual class members”); Evans v. Am.

Credit Sys., Inc., 222 F.R.D. 388, 395 (D. Neb. 2004) (predominance met where “plaintiffs ha[d]

shown an essential link among all putative class members-the receipt of certain letters which

violate the FDCPA”); Bicking v. Mitchell Rubenstein & Assocs., P.C., No. 3:11cv78, 2011 WL

5325674, at *3 (E.D. Va. Nov. 3, 2011) (“Each class member’s potential claim turns on the

single question of whether Defendants’ Verification Notice violated the FDCPA. That shared

issue clearly predominates over potential peripheral matters, making collective resolution

sensible in this case”).

        In this case, there is one core question: whether the form Notice that Ally sent to Ms.

White and class members violates the UCC. There are no other liability-related questions.

Where, as here, common questions predominate regarding liability, then courts generally find the

predominance requirement to be satisfied even if individual damages issues remain.” Smilow v.

Southwestern Bell Mobile Sys., Inc., 323 F.3d 32, 40 (1st Cir. 2003) (internal quotations

omitted).

        Even if individual inquiries are ultimately necessary to determine damages, class

certification is still appropriate. Indeed, “[t]he individuation of damages in consumer class

actions is rarely determinative under Rule 23(b)(3). Moreover, here, the statutory damages

formula is the same for all class members. The formula is a question of simple math. From

Ally’s records, and the face of the retail installment sales agreements, one would only need the




                                                12
        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 13 of 16




finance charge and principal balance on each of the installment agreements in the class to

calculate statutory damages. Minor variations in damages do not impair typicality or

certification. Smilow, 323 F.3d at 40, Blackie v. Barrack, 524 F.2d 891, 905 (9th Cir. 1975)

(“The amount of damages is invariably an individual question and does not defeat class action

treatment.”)

       Furthermore, “[t]he class certification prerequisites should be construed in light of the

underlying objectives of class actions,” and a finding of predominance is consistent with “[t]he

core purpose of Rule 23(b)(3) [which] is to vindicate the claims of consumers and other groups

of people whose individual claims would be too small to warrant litigation.” Id. at 41.

F.     A Class Action Is Superior To Individual Suits Over The Legality Of Ally’s Notice

       Rule 23(b) also requires “that a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). A class action is the

superior method of resolving claims that affect a large number of individuals if it will “achieve

economies of time, effort, and expense, and promote … uniformity of decision as to persons

similarly situated, without sacrificing procedural fairness or bringing about other undesirable

results.” Amchem Products, Inc. v. Windsor, 521 U.S. at 615. As such, superiority is generally

met where “the piecemeal adjudication of numerous separate lawsuits covering the same or

substantially similar issues … would be an inefficient allocation of limited court resources.”

Swack v. Credit Suisse First Boston, 230 F.R.D. 250, 273 (D. Mass. 2005).

       Superiority is also met where the class action device allows individuals “to pool claims

which would be uneconomical to litigate individually.” Phillips Petroleum Co. v. Shutts, 472

U.S. 797, 809 (1985); see also Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 338 n.9 (1980)

(“[a] significant benefit to claimants who choose to litigate their individual claims in a class-

action context is the prospect of reducing their costs of litigation … by allocating such costs


                                                 13
        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 14 of 16




among all members of the class who benefit from any recovery”). Here, the aggregate claims of

the class are significant, but each class member’s individual claim would be uneconomical to

litigate, and therefore unlikely that individuals will do so. Grace v. Perception Tech., Inc., 128

F.R.D. 165, 171 (D. Mass. 1989); Randle v. SpecTran, 129 F.R.D. 386, 393 (D. Mass. 1988).

        A class action is the superior method of adjudicating the sole claim raised — that the

form Notices Ally sent to Ms. White and the class violated the UCC. Judicial economy is served

by resolving this claim in one proceeding, rather than in thousands of individual cases. It would

be highly inefficient to require each individual who received Ally’s form Notice to bring a

separate lawsuit challenging the same notice. Multiple cases would also raise the prospect of

conflicting outcomes which could result in inconsistent determinations for individuals who

received effectively the same notice.

        Individual cases would also risk most consumers choosing not to bring claims at all

because each individual’s potential recovery may be too small to justify bringing an individual

lawsuit. The class action mechanism is designed precisely for consumer protection cases like this

— where small recoveries dissuade consumers from instituting individual actions but class

litigation ensures the effective and fair vindication of their rights. See Amchem, supra, at 617

(“The policy at the very core of the class action mechanism is to overcome the problem that

small recoveries do not provide the incentive for any individual to bring a solo action

prosecuting his or her rights. A class action solves this problem by aggregating the relatively

paltry potential recoveries into something worth someone’s … labor.”) (internal quotations and

citations omitted); Smilow, supra, at 41 (“core purpose of Rule 23(b)(3) is to vindicate the claims

of consumers and other groups of people whose individual claims would be too small to warrant

litigation”).




                                                 14
        Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 15 of 16




                                      V.     CONCLUSION

        For the foregoing reasons, this case is appropriate for class certification. Accordingly,

Ms. White respectfully requests that the Court allow her motion in its entirety, and authorize her

to issue class notice.


                                                      Respectfully submitted,

                                                      GRACIE WHITE,
                                                      By her attorneys,

                                                      /s/ Raven Moeslinger
                                                      Raven Moeslinger (BBO# 687956)
                                                      Nicholas F. Ortiz (BBO# 655135)
                                                      Law Office of Nicholas F. Ortiz, P.C.
                                                      50 Congress Street, Suite 540
                                                      Boston, MA 02110
                                                      (617) 338-9400
                                                      rm@mass-legal.com
                                                      nfo@mass-legal.com

                                                      Elizabeth Ryan (BBO No. 549632)
                                                      John Roddy (BBO No. 424240)
                                                      Bailey & Glasser LLP
                                                      176 Federal Street, 5th Floor
                                                      Boston, MA 02110
                                                      (617) 439-6730 (phone)
                                                      (617) 951-3954 (fax)
                                                      eryan@baileyglasser.com
                                                      jroddy@baileyglasser.com

Dated: May 11, 2020




                                                 15
       Case 3:18-cv-30143-MGM Document 53 Filed 05/11/20 Page 16 of 16




                                CERTIFICATE OF SERVICE

        I, Raven Moeslinger, hereby certify that today I caused to be served the within on counsel
for the defendant via ECF service.

                                                    /s/ Raven Moeslinger




                                               16
